If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                   revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 4, 2021
                Plaintiff-Appellee,

v                                                                    No. 348586
                                                                     Wayne Circuit Court
SILVIA MARIA MEYRELLE-MARTINEZ,                                      LC No. 17-010620-01-FH

                Defendant-Appellant.


Before: GLEICHER, P.J., and K. F. KELLY and RIORDAN, JJ.

RIORDAN, J. (concurring in part and dissenting in part).

        I concur with the majority that defendant is entitled to a new trial because the trial court
failed to properly instruct the jury concerning self-defense in the home.1 I respectfully dissent,
however, from the majority’s decision to further remand to the trial court for additional Ginther2
hearing proceedings for that court to determine, yet again, whether she received the ineffective
assistance of counsel concerning the rejected plea offer.

         “This Court defers to the trial court’s superior position to evaluate the credibility of
witnesses who testified before it.” People v White, 331 Mich App 144, 150; 951 NW2d 106
(2020). Here, the trial court heard the competing testimony of defense counsel and defendant as
to whether he informed her before trial about the mandatory two-year sentence for felony-firearm,
see MCL 750.227b, and found that defense counsel was more credible in this regard. That is, the
trial court found that defense counsel informed defendant about the nature of a felony-firearm
sentence so she was sufficiently able to evaluate whether to accept the plea offer. The trial court
explained that defense counsel was credible because he “testified convincingly about his
discussion with his client” and “he has an extraordinary amount of experience practicing criminal



1
  Given that defendant is entitled to a new trial on this basis, I would not reach the remaining
claims of instructional error raised by defendant.
2
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).



                                                -1-
law.” In contrast, the trial court explained, defendant was not credible because (1) she consulted
with defense counsel about 10 times before trial, and it was “very difficult to believe” that he did
not inform her about the relevant sentence during one of those consultations; and (2) her testimony
that she was not curious about the relevant sentence was “incredible.”3 The trial court’s credibility
determination and corresponding finding that defense counsel informed defendant about the
relevant sentence was reasonable, supported by the record, and should be left undisturbed.

         In deciding otherwise, the majority states that the transcript of the March 15, 2018 hearing
“meaningfully contradicts [defense counsel’s] Ginther hearing testimony that he asked the court
to place [defendant] under oath to ensure that she understood the terms and benefits of the plea
offer.” I respectfully disagree with this characterization of defense counsel’s testimony. Defense
counsel testified that “as a general rule” he asks the trial court to place his client under oath to
question the client about a rejected plea offer that he believes to be favorable, and he agreed that
consistent with this “general rule,” he “would’ve had [defendant] sworn in in court . . . about the
offer.” Thus, defense counsel did not testify that he asked the trial court to place defendant under
oath at the March 15, 2018 hearing. Rather, defense counsel testified that if he acted in accordance
with his “general rule,” then he would have asked the trial court to place defendant under oath.
The transcript of the March 15, 2018 hearing therefore only establishes that defense counsel did
not act in accordance with his “general rule” at that time, not that he testified inconsistently at the
Ginther hearing.

        Moreover, even if defense counsel did testify at the Ginther hearing that he asked the trial
court to place defendant under oath at the March 15, 2018 hearing to discuss the rejected plea offer,
contrary to what actually occurred, that contradiction would not be “meaningful.” It is undisputed
that the general terms of the plea offer—dismissal of the felony-firearm charge and a guilty plea
to the felonious-assault charge—were placed on the record, and further, that the trial court elicited
from defendant that she rejected the plea offer. In my view, whether defendant was actually under
oath by defense counsel’s request when the rejected plea offer was discussed is largely irrelevant
and would not significantly undermine defense counsel’s subsequent testimony to the contrary, if
in fact he did so testify.4




3
 When asked at the Ginther hearing whether she was curious about the sentence for each charge,
defendant responded, “I never gone through any of those so, no, I wasn’t curious.”
4
  Indeed, defense counsel may have had a valid reason for deviating from his “general rule” that
he asks the trial court to place his client under oath to question the client about a rejected plea
offer. Given that the terms of the plea offer and defendant’s express rejection of it had already
been placed on the record without a voir dire by defense counsel, he may have decided, quite
reasonably in my view, that immediately seeking to replicate the same record through a voir dire
would be perceived as a waste of the court’s time.


                                                 -2-
        Accordingly, while I concur with the majority that defendant is entitled to a new trial, I
respectfully dissent from its remand to the trial court for additional Ginther hearing proceedings.

                                                            /s/ Michael J. Riordan




                                                -3-